Citation Nr: 1804217	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  09-39 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a breast disorder, including breast cancer, to include as secondary to fibrocystic changes of the breast.

2.  Entitlement to service connection for a bilateral lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse




ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1983 to January 1986.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a hearing before a hearing officer at the Phoenix RO in July 2009.  The Veteran also testified at a hearing before the Board in March 2014.  The transcripts of both hearings are associated with the claims file.  

This case was previously before the Board in August 2014, March 2016, and March 2017 when it was remanded for additional development.  

The issue of service connection for a breast disorder, including breast cancer, to include as secondary to fibrocystic changes of the breast, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Benign right lower lobe granuloma and upper airway resistance syndrome did not develop as a result of any incident of service.





CONCLUSION OF LAW

The Veteran's bilateral lung disorders were not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral lung disorders because they are due to in-service injury.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To demonstrate chronic disease in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  Id.  "When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity."  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Nodular densities and granuloma of the lung are not chronic disabilities under 38 C.F.R. § 3.309(a), and reports of a continuity of symptomatology cannot support a claim for service connection under 38 C.F.R. § 3.303(b).  The Board will consider any lay reports of a continuity of symptoms, however, in the context of a claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the first element - the existence of a present disability.  The May 2017 VA examination documented the presence of benign right lower lobe granuloma (diagnosed in 2005) and upper airway resistance syndrome, a type of obstructive sleep apnea.  In addition, the Board notes other conditions that were referenced in the record but determined not to constitute a current disability.  An August 2015 chest x-ray reported a "Small nodular opacity projected over the left lateral midlung over the anterior left 4th rib could be due to confluence of shadows or small nodular scar." A May 2016 VA examination addendum and May 2017 VA examination found this nodular opacity was an error because an August 2015 CT scan (which is more sensitive than an x-ray) conducted one week later showed no nodular opacity.  

Furthermore, an August 2005 chest x-ray report noted airway disease and a June 2005 private report noted emphysema.  The May 2017 VA examination found no support for a diagnosis of airway disease or emphysema, however, citing the normal August 2015 chest CT scan.  Accordingly, this decision will consider service connection for benign right lower lobe granuloma (diagnosed in 2005) and upper airway resistance syndrome but not the small nodular opacity noted in August 2015, airway disease, or emphysema.

For the second element - an in-service injury - this element is also established by the record.  In a July 1983 occupational hazard sheet, the Veteran reported exposure to paper dust and smoke.  Moreover, a VA x-ray in February 1986, one month after discharge, noted "Small nodular densities [that] could be postgranulomatous in part."  Thus, the second element is met. 

As to the third element - a nexus between the in-service injury and current disability - the Board finds this element is not met.  Service treatment records are negative for treatment for a lung condition.  The February 1986 VA x-ray noted "Small nodular densities [that] could be postgranulomatous in part" but also found "no active cardiopulmonary disease."  An October 2000 VA medical center (VAMC) chest x-ray found clear lungs and pleural spaces. A January 2002 VAMC chest x-ray reported "No active pulmonary disease."  A June 2005 private operative report diagnosed granuloma of the right lower lobe.  A January 2009 VAMC chest x-ray found "No evidence of active pulmonary disease."

The available medical opinions weigh against service connection for the "nodular densities that could be postgranulomatous" and the granuloma diagnosed in 2005.  An August 2015 VA examination found no chronicity between the Veteran's service and the granuloma diagnosed in 2005 because there were two intervening negative chest x-rays in 2000 and 2002.  This VA examination additionally noted that the most common cause of lung granulomas in the United States is histoplasmosis, a fungal infection that would require outdoor exposure to an airborne spore and would not originate in a building.

Like the August 2015 VA examination, the May 2017 VA examination found that the "nodular densities that could be postgranulomatous" and the granuloma diagnosed in 2005 were not related to service because the subsequent chest x-rays in 2000 and 2002 were negative and no nodular densities were identified until 19 years after service.  

Furthermore, the Board has considered whether upper airway resistance syndrome, a type of obstructive sleep apnea, warrants service connection.  An April 2005 sleep study found mild obstructive sleep apnea. The May 2017 VA examination, the only medical opinion to address this condition, determined there was no nexus between service and upper airway resistance syndrome because it was diagnosed almost 20 years after service.  

The Board has additionally considered the Veteran's statements regarding her conditions and causation, such as her September 2015 statement discussing the causation of her lung conditions.  The Board finds the Veteran is competent to report symptoms of her conditions but is not competent to determine the medical causes of complicated conditions such as lung granulomas and upper airways resistance syndrome, as the record does not document her medical credentials to provide such opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the Board concludes that service connection is not warranted for bilateral lung disorder, and the claim is denied.


ORDER

Entitlement to service connection for a bilateral lung disorder is denied.


REMAND

Remand is necessary to fulfill the directions of the previous March 2017 Remand, which instructed the AOJ to obtain a medical opinion that addressed direct service connection.  Because an opinion regarding direct service connection was not provided, an additional opinion is necessary.  See Stegall v. West, 11 Vet. App 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford her the opportunity to identify or submit any additional evidence in support of her claim.  Based on the Veteran's response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

2.  Return the claims file to the clinician who performed the May 2017 VA examination.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  The clinician should determine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's breast cancer is related to service.  

In making this opinion, the clinician should take into account the evidence in the claims file, including the Veteran's report that her condition recurred during active duty after the November 1983 treatment note.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Review the record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  If the benefit is not granted, issue a supplemental statement of the case and provide the appellant and her representative an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


